Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 01/07/2021. Claims 1-9 are currently pending.
Response to Amendment/Arguments
The rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.  However, dependent claims 4 and 5 are indefinite for new reasons raised by the present amendment(s) to claim 1.  See the new 112 rejection, below.
Applicant’s arguments with respect to the 112 rejection(s) have been considered but are moot because the current rejection utilizes new references, Wachi et al. (US 8,912,435), Uetani (US 2012/0100285), Sheina et al. (US 2008/0299293), Brown et al. (US 8,674,047), and Maehara et al. (US 8,232,616, hereinafter Maehara), in view of the present claim amendments under a new ground(s) of rejection, which renders obvious instant claims 1-9.  Wachi et al., Uetani, Sheina et al., Brown et al., and Maehara et al. were cited on the Form 892 mailed 10/09/2020.  See the new 103 rejection, below.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  Claims 1 and 9 each clearly recite “the first organic semiconductor is represented by the following formula (1),”.  However, the formula (1) in each claim also recites “[Chem. 1]” or “[Chem. 2]” with the formula, which are redundant since the formulae are already denoted by “(1)” following the actual structure.  Applicant is suggested to remove the .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 4 and 5 recite “the photo electric conversion layer comprises the first organic semiconductor at a ratio of at least 10 wt % of the p-type semiconductor material having the head to-tail-coupling stereoregularity represented by the formula (1)” and “the photo electric conversion layer comprises the first organic semiconductor at a ratio of 30 wt % to 70 wt % both inclusive of the p-type semiconductor material having the head to-tail-coupling stereoregularity represented by the formula (1)”.  The problem here is these relative limitations are rendered unclear/vague due to reciting the ratio/amount of the first organic semiconductor is relative to the p-type semiconductor “having the head to-tail-coupling stereoregularity represented by the formula (1)”.  Independent claim 1 recites the “a first organic semiconductor having head-to-tail coupling stereoregularity of at least 95%” and “first organic semiconductor is represented by the following formula (1),” and parent claim 3 recites “the first organic 
	Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wachi et al. (US 8,912,435, hereinafter Wachi) in view of Uetani (US 2012/0100285) and one of Sheina et al. (US 2008/0299293, hereinafter Sheina) and Brown et al. (US 8,674,047, hereinafter Brown).
As to claim 1, Wachi teaches a photoelectric conversion device (organic photoelectric conversion element) comprising a successively laminated structure on one surface of a substrate 11, anode 12, hole transport layer 17, photoelectric conversion layer 14, electron transport layer 18 and cathode 13 (see Fig. 1 and col. 6 lines 10-22), which is equivalent to the recited layers and order of a first electrode, a second electrode facing the first electrode, a photoelectric conversion layer between the first and second electrodes, a hole transport layer between the first electrode and photoelectric conversion layer, and an electron transport layer between the photoelectric conversion layer and the second electrode in the instant claims.  Wachi further teaches the photoelectric conversion layer is composed of a blend of a p-type/electron donor semiconductor and a n-type/electron acceptor compound (col. 6 lines 33-46 and col. 8 lines 22-35), where conjugated polymers such as polythiophene are preferable p-type semiconductor materials (col. 8 lines 36-67) and fullerene derivatives are preferable n-type semiconductor materials (col. 9 lines 15-36).
Wachi fails to teach the photoelectric conversion layer comprises a first organic semiconductor having head-to-tail coupling stereoregularity of at least 95% represented by the recited formula (1) and a second organic semiconductor having head-to-tail coupling stereoregularity of 75% inclusive to 95% exclusive.  
However, Uetani teaches it is well known in the art to provide regioregular conjugated polymers such as regioregular polythiophene in organic photoelectric conversion elements (abstract and para. 0050-0052).  Uetani further teaches the conjugated polymer comprises a thiophenediyl group substituted with various R6 and R7 groups selected from non-hydrogen groups in view of charge transport properties (para. 0045, 0046; see also para. 0051), which reads on the claimed formula (1), R1, R2, and X groups.  Uetani further teaches it is well known to provide at least two (two or more) conjugated polymers in the organic photoelectric conversion element (para. 0048).  Uetani further teaches polythiophene, and conjugated polymers in general, are electron-donating compound(s) (para. 0063), i.e., p-type semiconductor, and the layer containing the conjugated polymer further contains an electron-accepting compound (para. 0060-0062), i.e., n-type semiconductor.  Uetani further teaches the conjugated polymer has a weight average molecular weight of 500 to 1x107, preferably 1,000 to 1x106, in view of film forming ability (para. 0047).  
Furthermore, Sheina teaches it is well known in the art to provide regioregular conjugated polymers, and photoelectric-type devices thereof comprising the polymers, having a degree of regioregularity of at least about 70%, at least about 80%, at least about 90%, at least about 95%, at least about 98%, or at least about 99% (para. 0035-0036).  Alternatively, Brown teaches it is well known in the art to provide regioregular conjugated polymers and photoelectric-type devices comprising the polymer, preferably containing regioregularity of at least about 85%, or at least about 95%, or at least about 98% (col. 27 lines 5-29).  In other words, Sheina and Brown are evidence as to typical regioregularity ranges of polythiophene for use in photoelectric-type devices.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed first organic semiconductor having head-to-tail coupling stereoregularity of at least 95% represented by the recited formula (1) and second organic semiconductor having head-to-tail coupling stereoregularity of 75% inclusive to 95% exclusive from providing at least two regioregular polythiophene conjugated polymers as taught by Uetani utilizing a typical regioregularity for each polythiophene conjugated polymer in the blend, e.g., at least 95% or even 98% or 99% for one and at least 70% to 80% for the second, as taught and evidenced by Sheina and Brown as the polythiophene-containing p-type/electron donor semiconductor of Wachi in order to obtain a photoelectric conversion device/element where the photoelectric conversion layer has suitable and/or tailored charge transport properties.   
	As to claim 2, the combination of Wachi in view of Uetani meets the claimed first organic semiconductor having an average molecule weight overlapping the range of 5,000 to 150,000 both inclusive (the conjugated polymer(s) taught by Uetani, which are provided to the device of Wachi, are taught to have a weight average molecular weight of preferably 1,000 to 1x106 in view of film forming ability, para. 0047).
	As to claim 3, the combination of Wachi in view of Uetani and one of Sheina and Brown teach the first organic semiconductor and second organic semiconductor serve as a p-type semiconductor material (Wachi, col. 6 lines 33-46 and col. 8 lines 22-67; Uetani, para. 0063), and the photoelectric conversion layer includes a fullerene derivative as an n-type semiconductor material (Wachi, col. 6 lines 33-46, col. 8 lines 22-35, and col. 9 lines 15-36; Uetani, para. 0060-0062).  
	As to claims 4 and 5, although Wachi in view of Uetani and one of Sheina and Brown fail to explicitly teach the photoelectric conversion layer comprises the first organic semiconductor at a ratio, i.e., amount, of at least 10 wt.% or 30-70 wt.% inclusive of the p-type semiconductor material, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed ranges from the teachings of the applied prior art references since the combination of references provides providing at least two regioregular polythiophene conjugated polymers as taught by Uetani as the polythiophene-containing p-type/electron donor semiconductor of Wachi in order to obtain a photoelectric conversion device/element where the photoelectric conversion layer has suitable and/or tailored charge transport properties, as described above, where a person of ordinary skill in the art could vary and/or optimize the relative amount of the polythiophenes provided in the blend to further obtain suitable and/or tailored charge transport properties.  
As to claim 6, Wachi generally teaches providing the p-type semiconductor material and the n-type semiconductor in the photoelectric conversion layer at a weight ratio of 1:1 (col. 11 lines 16-21), which falls within and meets the weight ratio of 25:75 to 75:25 since the exemplary 1:1 ratio corresponds to 50:50 in terms of the claimed ratio.  
As to claim 7, Wachi teaches the first electrode is a semiconductor substrate (Wachi further teaches the “substrate 11 is not indispensable” at col. 6 line 28, meaning the substrate 11 as shown in Wachi’s Figs. is not absolutely necessary; a person of ordinary skill in the art would understand this means Wachi does not necessarily require the substrate 11 layer and, in terms of the structure described above with regard to claim 1 and shown in the Figs. of Wachi, the anode 12 broadly reads on a semiconductor substrate as claimed; alternatively, even if the anode 12 is patterned on top of the substrate 11 of Wachi, the anode 12 still broadly reads on being a “semiconductor substrate” as claimed since the following layers, e.g., hole transport layer 17, photoelectric conversion layer 14, electron transport layer 18, cathode 13, etc., are all patterned on top of the anode 12, see Figs. 1 and 2 and Example 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wachi et al. (US 8,912,435, hereinafter Wachi) in view of Maehara et al. (US 8,232,616, hereinafter Maehara), Uetani (US 2012/0100285) and one of Sheina et al. (US 2008/0299293, hereinafter Sheina) and Brown et al. (US 8,674,047, hereinafter Brown) as applied to claims 1-7 above, and further in view of Maehara et al. (US 8,232,616, hereinafter Maehara).
The disclosure of Wachi in view of Maehara and one of Sheina and Brown is relied upon as set forth above.
Wachi teaches the photoelectric conversion layer is on a first side of the semiconductor substrate (the photoelectric conversion layer is patterned above the anode 12 and optional substrate 11, see Figs. 1 and 2 and Example 1; note the optionality of the substrate 11 at col. 6 line 28 of Wachi and the discussion with regard to Wachi meeting the limitations of instant claim 7 for more than one reason, above).
Wachi in view of Maehara and one of Sheina and Brown fail to teach a multilayer wiring layer on a second side of the semiconductor substrate.  In other words, Wachi fails to teach a multilayer wiring layer below or opposite to the side of the anode 12 and optional substrate 11.  
However, Maehara teaches it is well known in the art to configure an array (plurality) of pixels each comprising a photoelectric conversion device comprising electrodes, transport materials and photoelectric conversion materials as an imaging unit (imaging device) (abstract, col. 4 line 56 to col. 6 line 7, col. 8 lines 56-64, Fig. 1 and Fig. 2), where the device comprises a multilayer wiring layer on the bottom side of a semiconductor substrate, opposite to the side comprising the photoelectric conversion layer/pixel(s) (multilevel interconnection array comprising wiring sublayer(s)) (col. 12 lines 33-49, Fig. 1 and Fig. 8).  
Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed photoelectric conversion device comprising a multilayer wiring layer on a second side of the semiconductor substrate, i.e., opposite the side of photoelectric conversion layer and/or relatively below the anode/substrate, by providing the photoelectric conversion device of Wachi in view of Maehara and one of Sheina and Brown as the photoelectric conversion device(s) of Maehara in order to successfully obtain an imaging unit comprising a typical photoelectric conversion device structure with multilevel interconnection array comprising wiring sublayer(s).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wachi et al. (US 8,912,435, hereinafter Wachi) in view of Maehara et al. (US 8,232,616, hereinafter Maehara), Uetani (US 2012/0100285) and one of Sheina et al. (US 2008/0299293, hereinafter Sheina) and Brown et al. (US 8,674,047, hereinafter Brown).
As to claim 1, Wachi teaches a photoelectric conversion device (organic photoelectric conversion element) comprising a successively laminated structure on one surface of a substrate 11, anode 12, hole transport layer 17, photoelectric conversion layer 14, electron transport layer 18 and cathode 13 (see Fig. 1 and col. 6 lines 10-22), which is equivalent to the recited layers and order of a first electrode, a second electrode facing the first electrode, a photoelectric conversion layer between the first and second electrodes, a hole transport layer between the first electrode and photoelectric conversion layer, and an electron transport layer between the photoelectric conversion layer and the second electrode in the instant claims.  Wachi further teaches the photoelectric conversion layer is composed of a blend of a p-type/electron donor semiconductor and a n-type/electron acceptor compound (col. 6 lines 33-46 and col. 8 lines 22-35), where conjugated polymers such as polythiophene are preferable p-type semiconductor materials (col. 8 lines 36-67) and fullerene derivatives are preferable n-type semiconductor materials (col. 9 lines 15-36).
Although Wachi fails to teach a plurality of these photoelectric conversion devices are provided so as to constitute a plurality of pixels ultimately constituting an imaging unit, Maehara teaches it is well known in the art to configure an array (plurality) of pixels each comprising a photoelectric conversion device comprising electrodes, transport materials and photoelectric conversion materials as an imaging unit (imaging device) (abstract, col. 4 line 56 to col. 6 line 7, col. 8 lines 56-64, Fig. 1 and Fig. 2).  Accordingly, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed imaging unit by providing the photoelectric conversion device of Wachi as the photoelectric conversion devices of Maehara in order to successfully obtain an imaging unit comprising a typical photoelectric conversion device structure.  
Wachi and Maehara fail to teach the photoelectric conversion layer comprises a first organic semiconductor having head-to-tail coupling stereoregularity of at least 95% represented by the recited formula (1) and a second organic semiconductor having head-to-tail coupling stereoregularity of 75% inclusive to 95% exclusive.  
However, Uetani teaches it is well known in the art to provide regioregular conjugated polymers such as regioregular polythiophene in organic photoelectric conversion elements (abstract and para. 0050-0052).  Uetani further teaches the conjugated polymer comprises a thiophenediyl group substituted with various R6 and R7 groups selected from non-hydrogen groups in view of charge transport properties (para. 0045, 0046; see also para. 0051), which reads on the claimed formula (1), R1, R2, and X groups.  Uetani further teaches it is well known to provide at least two (two or more) conjugated polymers in the organic photoelectric conversion element (para. 0048).  Uetani further teaches polythiophene, and conjugated polymers in general, are electron-donating compound(s) (para. 0063), i.e., p-type semiconductor, and the layer containing the conjugated polymer further contains an electron-accepting compound (para. 0060-0062), i.e., n-type semiconductor.  Uetani further teaches the conjugated polymer has a weight average molecular weight of 500 to 1x107, preferably 1,000 to 1x106, in view of film forming ability (para. 0047).  
Furthermore, Sheina teaches it is well known in the art to provide regioregular conjugated polymers, and photoelectric-type devices thereof comprising the polymers, having a degree of regioregularity of at least about 70%, at least about 80%, at least about 90%, at least about 95%, at least about 98%, or at least about 99% (para. 0035-0036).  Alternatively, Brown teaches it is well known in the art to provide regioregular conjugated polymers and photoelectric-type devices comprising the polymer, preferably containing regioregularity of at least about 85%, or at least about 95%, or at least about 98% (col. 27 lines 5-29).  In other words, Sheina and Brown are evidence as to typical regioregularity ranges of polythiophene for use in photoelectric-type devices.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed first organic semiconductor having head-to-tail coupling stereoregularity of at least 95% represented by the recited formula (1) and second organic semiconductor having head-to-tail coupling stereoregularity of 75% inclusive to 95% exclusive from providing at least two regioregular polythiophene conjugated polymers as taught by Uetani utilizing a typical regioregularity for each polythiophene conjugated polymer in the blend, e.g., at least 95% or even 98% or 99% for one and at least 70% to 80% for the second, as taught and evidenced by Sheina and Brown as the polythiophene-containing p-type/electron donor semiconductor of Wachi in order to obtain a photoelectric conversion device/element and an imaging unit thereof as taught by Maehara where the photoelectric conversion layer has suitable and/or tailored charge transport properties.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 2, 2021